DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed July 22, 2022.  Claims 1-20, are currently pending.

Priority
Certified copy of priority document 2018-073927 dated April 06, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/18/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 14-17, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stupar et al (hereinafter Stupar) (US 2015/0289201).
	Regarding claims 1, 14, Stupar discloses a wireless communication apparatus (method) (access point 160, an access point may be referred to as a base station, para. 0030, line 15-16; fig. 1) comprising: 
	a communication section configured to transmit to a wireless terminal station (access terminal (AT) 130, fig. 1, an AT may be referred to as a user terminal, para. 0030, line 18-19) a broadcast signal (beacon or probe response, para. 0044 and step 406, fig. 4, with para. 0047) including network connection information regarding a wireless communication system (information, for example “Load L”, para. 0039-0041) having a plurality of wireless base stations (AP 150, 160, fig. 1) communicating with one another (fig. 1, paras. 0032, 0034), wherein 
	the wireless communication apparatus functions as one of the plurality of wireless base stations (para. 0032 and fig. 1).  
	Regarding claim 14, this claim is analyzed and rejected for the same reasons as claim 1 because the apparatus in claim 1 can be used to practice the method steps of claim 14. 
	Regarding claim 2, Stupar discloses wherein the network connection information includes backhaul connection information indicative of a state of connection to a backhaul (the load at an AP, for example, Load "L," may be a function of one or more of a number of ATs connected to the AP, traffic on the AP, quality of the backhaul of the AP, and/or any policies set on the AP) (para. 0040).  
	Regarding claim 5, Stupar discloses a control section configured to control transmission intensity (that is, transmit power of the generated beacons or probe, para. 0029) of the broadcast signal based on the state of connection to the backhaul (access terminal, either fixed or mobile, utilizes the backhaul services of an access point or engages in peer-to-peer communications with other access terminals) (paras. 0029 and 0032).  
	Regarding claim 15, Stupar discloses a wireless communication apparatus (access point 130, fig. 1 and para. 0030) comprising: 
	a communication section configured to receive a broadcast signal (beacon or probe response, para. 0044 and step 406 of fig. 4 and para. 0047) including network connection information regarding a wireless communication system (information, for example “Load L”, para. 0039-0041) from a plurality of wireless base stations (AT 140 and 160, fig. 1) constituting the wireless communication system and communicating with one another (fig. 1 and paras. 0032, 0034), wherein 
	the wireless communication apparatus functions as a wireless terminal station (fig. 1 and paras. 0030, 0032).
	Regarding claim 16, Stupar discloses a control section configured to select a connection destination from among the plurality of wireless base stations based on the network connection information (identifying an AP of the one or more APs for selection by the AT, wherein the AP for selection by the AT is identified by the one or more APs based at least on the load information and RSSI values generated at the one or more APs) (abstract; para. 0005).    
	Regarding claim 17, Stupar discloses wherein the network connection information includes backhaul connection information indicative of a state of connection of the wireless base stations to a backhaul (the load at an AP, for example, Load "L," may be a function of one or more of a number of ATs connected to the AP, traffic on the AP, quality of the backhaul of the AP, and/or any policies set on the AP) (para. 0040), and the control section selects the connection destination based on the backhaul connection information (identifying an AP of the one or more APs for selection by the AT, wherein the AP for selection by the AT is identified by the one or more APs based at least on the load information and RSSI values generated at the one or more APs) (abstract; para. 0005).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al (hereinafter Stupar) (US 2015/0289201) in view of Pi et al (hereinafter Pi) (US 2013/0142136).
	Regarding claim 3, Stupar discloses limitation noted above with claim 1.  Stupar does not expressly show wherein the backhaul connection information includes information indicative of whether the backhaul is a wired backhaul or a wireless backhaul.  Pi in a similar field of endeavor discloses backhaul connection information indicate whether the backhaul is a wired or wireless (BS1 3402a serves wireless access for MS2 3412 and it has connectivity to the network. BS2 3402b does not have a wired connection with the network, hence it needs to establish a wireless backhaul through another BS to access the network, BSs nearby broadcast their backhaul connections, for example, whether the backhaul connections are wired or wireless, and the like, to allow BS2 3402b select a cell) (paras. 0228, 0232).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pi with the apparatus of Stupar for the benefit of allow base stations to establish a wireless or wired backhaul connection through another base station to access the network.  A mere application of known technique derived from disclosure of Pi to a specific instance by those skilled in the art would have been obvious, see MPEP 2144.06.II.
	Regarding claim 4, discloses Stupar discloses limitation noted above with claim 1.  Stupar does not expressly show wherein the backhaul connection information further includes the number of hops indicative of the number of wireless base stations to pass through before the wired backhaul is connected.  Pi in a similar field of endeavor discloses backhaul connection information includes number of hops (a route with multiple hops via multiple base stations (BSs)) (para. 0065) indicative of the number of wireless base stations to pass through before the wired backhaul is connected (multiple BSs 402 that communicate with one or more wired backhaul links 404 through a plurality of hubs 406) (para. 0060).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pi with the apparatus of Stupar for the benefit of allow indication of how many hops to access the network.  A mere application of known technique derived from disclosure of Pi to a specific instance by those skilled in the art would have been obvious, see MPEP 2144.06.II.

Claims 9-12, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al (hereinafter Stupar) (US 2015/0289201) in view of Karimli et al (hereinafter Karimli) (US 20200045615).
	Regarding claim 9, Stupar discloses limitation noted above with claim 1.  Stupar does not expressly show wherein the network connection information includes usage information indicative of a status of use of available frequency resources.  Karimli discloses network connection information includes usage information indicative of a status of use of available frequency resources (a network device can allocate frequency resources to one or more base stations based on an availability of such frequency resources, for example, when the UE 124 initiates a connection with the base station 108, the UE 124 can provide an indication of which frequency resources (available frequency resources) are usable by the UE 124, similarly, the UE 126 can provide an indication of which frequency resources are usable by the UE 126, this information is provided to the network device 102 to ensure that the frequency resources allocated to the base station 108 can be used by the connected UE 124 and/or 126.  Additionally, For example, when the UE 124 initiates a connection with the base station 108, the UE 124 can provide an indication of which frequency resources are usable by the UE 124. Similarly, the UE 126 can provide an indication of which frequency resources are usable by the UE 126. This capability information can be provided to the network device 102 to ensure that the frequency resources allocated to the base station 108 can be used by the connected UE 124 and/or 126, paras. 0010, 0028, 0043, the spectrum access system (SAS) 104 can include a database indicating which frequency resources are used by which users, para. 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karimli for information that includes usage indicative of status of use of available frequency resources with the apparatus of Stupar for the benefit of configure base station to facilitate wireless communications using such frequency resources. 
	Regarding claim 10, Stupar in view of Karimli discloses limitation with above noted claim.  Stupar does not expressly show wherein the usage information indicates the status of use of the frequency resources for each of sub-channels.  Karimli discloses wherein the usage information indicates the status of use of the frequency resources for each of sub-channels (a number of channels used by the base station, etc., may meet or exceed a load level associated with the base station. Accordingly, the network device receiving such information can determine if one or more additional frequency resources are available to the base station at that time to support the additional load.
one or more channels of the broadband radio service may be allocated to an Incumbent Access user or a Priority Access user, and may not be available to be allocated to a base station, accordingly, the network device can select one or more frequency resources to provide to the base station to optimize wireless communications provided by the base station, that is, use of frequency resources of each of the number of channels used or its usage) (paras. 0011, 0012).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karimli for usage information indicate the status of use of frequency resources for each of sub-channels with the apparatus of Stupar for the benefit of configure base station to facilitate wireless communications using such frequency resources.
	Regarding claim 11, Stupar in view of Karimli discloses limitation with above noted claim.  Stupar further discloses a control section configured to control transmission intensity of the broadcast signal based on the status of use of the frequency resources (resources such as applied to backhaul; access terminal, either fixed or mobile, utilizes the backhaul services of an access point or engages in peer-to-peer communications with other access terminals) (paras. 0029 and 0032).  
	Regarding claim 12, Stupar in view of Karimli discloses limitation with above noted claim.  Stupar further discloses control section configured to control transmission intensity of the broadcast signal based on the status of use of the frequency resources (resources such as applied to backhaul; access terminal, either fixed or mobile, utilizes the backhaul services of an access point or engages in peer-to-peer communications with other access terminals) (paras. 0029 and 0032), except, wherein the lower an occupancy ratio of the frequency resources is, the higher the control section sets the transmission intensity of the broadcast signal.  Given Stupar’s disclosure to control transmission intensity of the broadcast signal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify transmission intensity to suit occupancy, since it has been held that the provision of adjustability by way of modifying intensity making it high or low, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	Regarding claim 20, Stupar discloses wherein the control section selects as the connection destination the wireless base station with a lower occupancy ratio of the frequency resources (Stupar discloses method and apparatus for identifying an access point (AP) for selection by an access terminal, wherein the AP for selection by the AT is identified by the one or more APs based at least on the load information (lower occupancy as pertaining to load) and RSSI values generated at the one or more Aps) (para. 0005).  Stupar does not expressly show wherein the network connection information includes usage information indicative of a status of use of frequency resources available for the wireless base stations.  Karimli discloses network connection information includes usage information indicative of a status of use of available frequency resources (a network device can allocate frequency resources to one or more base stations based on an availability of such frequency resources, for example, when the UE 124 initiates a connection with the base station 108, the UE 124 can provide an indication of which frequency resources (available frequency resources) are usable by the UE 124, similarly, the UE 126 can provide an indication of which frequency resources are usable by the UE 126, this information is provided to the network device 102 to ensure that the frequency resources allocated to the base station 108 can be used by the connected UE 124 and/or 126.  Additionally, For example, when the UE 124 initiates a connection with the base station 108, the UE 124 can provide an indication of which frequency resources are usable by the UE 124. Similarly, the UE 126 can provide an indication of which frequency resources are usable by the UE 126. This capability information can be provided to the network device 102 to ensure that the frequency resources allocated to the base station 108 can be used by the connected UE 124 and/or 126, paras. 0010, 0028, 0043, the spectrum access system (SAS) 104 can include a database indicating which frequency resources are used by which users, para. 0025).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karimli  for information that includes usage indicative of status of use of available frequency resources with the apparatus of Stupar for the benefit of configure base station to facilitate wireless communications using such frequency resources.

Allowable Subject Matter
Claims 6-8, 13, 18, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.